Case 7:18-cv-11102-VB Document 57 Filed 08/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
econ re oo----X
JORGE ALBERTO REANOS AVILA
a/k/a JUAN,

 

 

 

 

Plaintiff,

v ORDER
NEW HUDSON FAMILY RESTAURANTING, : |
d/b/a HUDSON BUFFET: DAVID KONG: ; 18 CV 11102 (VB) |
SUZHEN NI a/k/a SUSAN: JOHN DOE a/k/a
MR. WONG; ANN HSIUNG; and LINDA ; !
KLEINHENZ, ; |

Defendants. :
ee - x

 

As discussed at a conference held today and attended by counsel for all parties, it is
HEREBY ORDERED that all counsel shall appear for a status conference on October 2, 2020,
at 10:00 ain, Counsel shall attend by calling the following number and entering the access code
when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
Dated: August 27, 2020

White Plains, NY
SO ORDERED: .

uns

Vincent L. Briccetti
United States District Judge

 

 
